                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                     CIVIL ACTION FILE NO.: 5:19-CV-502-D

BRASWELL EGG COMPANY, INC.                 )
d/b/a BRASWELL FAMILY FARMS,               )
                Plaintiff,                 )
                                           )
                    v.                     ) CONSENT PROTECTIVE ORDER
                                           )
POULTRY MANAGEMENT                         )
SYSTEMS, INC.,                             )
               Defendant.                  )

             This Consent Protective Order ("Order") is being entered with the

consent of Plaintiff Braswell Egg Company, Inc. d/b/a Braswell Family Farms

("Plaintiff") and Defendant Poultry Management Systems, Inc. ("Defendant,"

collectively with Plaintiff, the "Parties") for the purpose of expediting discovery in

this action in a manner consistent with the need to protect the confidentiality of

certain elements of that discovery. For good cause shown, it is hereby ORDERED,

pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, that:

            1.     All documents or other information that the Parties produce, or

information that the Parties disclose through any deposition or in response to any

subpoena or written discovery, which, in good faith, is specifically designated as

"CONFIDENTIAL" ("Confidential Information"), shall be protected from public

disclosure on the terms set out below. Confidential Information shall include any

information in which the designating Party has a reasonable expectation of privacy,




         Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 1 of 8
including, but not limited to, certain proprietary trade secret and/or commercially

sensitive information.

             2.    Any document designated as "CONFIDENTIAL" may be so

designated by stamping the document with the legend "CONFIDENTIAL" before its

production. No Party shall designate any document as "CONFIDENTIAL" unless it

has a bona fide and good faith basis to do so. In the event of a dispute, the Party

claiming that a document constitutes Confidential Information shall have the burden

of demonstrating that the document constitutes Confidential Information.

             3.    The Parties shall use all Confidential Information produced and

disclosed in this action solely for the purposes of preparing discovery, preparing for

discovery, litigating or mediating this action, and appealing any adverse ruling

arising from or related to the case, unless another use is specifically agreed upon by

the Parties or authorized by the Court. The Parties may not disclose any information

designated "CONFIDENTIAL" to anyone except as provided in Paragraph 4.

             4.    Except upon further order of the Court, information designated

"CONFIDENTIAL" shall be disclosed only to the following persons:

             (a)   Parties to this action;

             (b)   Counsel of record, along with the attorneys and office staff

associated with the firm by which counsel of record is employed;

             (c)   Any person specially employed by the Parties, counsel of record,

or their firms who will act as an outside consultant, technical advisor, or expert




                                    2
         Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 2 of 8
witness (whether designated as trial witnesses or not), along with such person's

assistants and clerical staff;

             (d)    Any mediator or neutral in any alternative dispute resolution

process in which the Parties engage, whether by mutual agreement or by Court order;

             (e)    Any individual who either Party reasonably, and in good faith,

believes that it may call as a witness in this litigation; provided, however, that such

individual may receive and review Confidential Information only if it pertains to or

is relevant to his or her possible testimony;

             (f)    Any court reporter, stenographer, or videographer retained to

take or record testimony in this matter;

             (g)    Any person or entity identified on the face of the document in

question as either an author, an addressee, or a recipient, as well as any person or

entity mentioned by name on the face of the document in question;

             (h)    A witness at any deposition or other proceeding, or any person

counsel reasonably believes may be a witness in this action;

             (i)    A witness who has, or who has previously had, access to the

information; who authored the information; or who received the information;

             (j)    Copying or imaging services, as well as any court reporter,

stenographer, or videographer associated with or retained by a Party in connection

with this action; and

             (k)    Any other person or entity to whom counsel for the producer or

provider of the Confidential Information agrees in writing, or whom the Court directs,




                                     3
          Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 3 of 8
shall have access to such information.

             5.     As set forth above, all individuals or parties to whom Confidential

Information is to be disclosed under Paragraphs 4 and 7 shall be informed of the

existence of this Protective Order, shall be provided with a copy thereof, and shall be

instructed that material designated pursuant to this Protective Order may not be

used other than in connection with this Action and may not be disclosed to anyone

other than those persons contemplated by this Protective Order. Legal counsel for

the discovering Parties shall take reasonable steps to insure adherence to the terms

and conditions of this Protective Order by their respective stenographic and clerical

employees.

             6.     Each time a party seeks to file under seal confidential documents,

things, and/or information, said party shall accompany the request with a motion to

seal and a supporting memorandum of law specifying (a) the exact documents, things,

and/or information, or portions thereof, for which filing under seal is requested; (b)

where it is necessary for the court to determine the source of the public’s right to

access before a request to seal may be evaluated, whether any such request to seal

seeks to overcome the common law or the First Amendment presumption to access;

(c) the specific qualities of the material at issue which justify sealing such material,

taking into account the balance of competing interests in access; (d) the reasons why

alternatives to sealing are inadequate; and, (e) whether there is consent to the

motion. See Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180–81 (4th Cir.

1988). Finally, in addition to the motion and supporting memorandum, said party



                                     4
          Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 4 of 8
Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 5 of 8
Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 6 of 8
Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 7 of 8
BY CONSENT:



/s/ E. Bradley Evans
E. Bradley Evans
N.C. State Bar I.D. No.: 28515
email: ebe@wardandsmith.com
Joseph A. Schouten
N.C. State Bar I.D. No.: 39430
email: jas@wardandsmith.com
Christopher S. Edwards
N.C. State Bar I.D. No.: 48385
email: csedwards@wardandsmith.com
Ward and Smith, P.A.
Post Office Box 8088
Greenville, NC 27835-8088
Telephone: 252.215.4000
Facsimile: 252.215.4077
Attorneys for Braswell Egg Company, Inc.


 /s/ J. Matthew Little
J. Matthew Little
N.C. State Bar I.D. No.: 20032
mlittle@teaguecampbell.com
Teague Campbell Dennis & Gorham, LLP
Post Office Box 19207
Raleigh NC 27619
Telephone: 919.873.0166
Facsimile: 919.873.1814
Attorneys for Poultry Management Systems, Inc.




                                    8
         Case 5:19-cv-00502-D Document 30 Filed 03/16/21 Page 8 of 8
